DETAILED ACTION
This Notice of Allowance is in response to the application filed on 05/28/2019, the Amendment & Remark filed on 03/14/2022 and the Supplement Amendment filed on 06/07/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b) is withdrawn in view of the Amendment filed on 03/14/2022 and 06/07/2022.

Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101 is withdrawn in view of the Amendment filed on 03/14/2022 and 06/07/2022.

Allowable Subject Matter
Claim 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention was previously considered to be directed to the abstract idea of “providing authentication credential for transaction based on indication that a communication device will become non-operational’ without significantly more. However, upon considering the Amendment & Remark filed on 03/14/2022, the examiner is persuaded that the claimed invention include significantly more. Similar to that of Bascom, the claimed invention includes a non-conventional arrangement that result in an improvement to authentication mechanisms in mobile transaction. The claimed invention determines that a communication device may become non- operational based on the device parameters of the device; captures current user data; determines an authentication credential for use how the device becomes non- operational; storing and transmitting the credential to the user; in response to receiving electronic transaction data from a merchant device, and determines that the communication device has become non-operational based on signal strength, device health or power level; determining whether to process the transaction with the payment account based on the user authentication data and the limited use authentication credential. The claimed processes of generating and using of the authentication credential are necessarily tied to the ordered interaction of between the system computer, the user’s communication device and the merchant device, which is an arrangement of additional element. Moreover, the arrangement meaningfully limits to the abstract as it resolves a challenge necessarily rooted to mobile transaction that mobile transaction authentication becomes inoperable when the mobile device becomes non-operational. If a conventional mobile device is becoming non-operational, such as being very low on power, the user would have no way to use other means independent of the mobile device to conduct a soon coming transaction. That undermines capability of the device as transaction medium. The claimed invention resolves such problem while maintaining the involvement of the communication device as the only transaction medium needed despite the fact that the communication device would become non-operational. Therefore, the claims includes significantly more and are patent eligible.
Based on previous prior art searches, the reference that deems the closest to the claimed invention is Zhou et al (US 2014/0330656). Zhou teaches methods and systems for facilitating mobile and wearable device payments and multimedia transfer. However, Zhou fail to teach claimed ordered series of communication between the system computer, the user communication device and merchant device in the authentication scheme. No combination of prior art, when combined with Zhou, is found to render the claimed invention obvious. Therefore, the claimed invention is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698